SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

378
CA 11-01876
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


KATHLEEN E. TAFT, PLAINTIFF-APPELLANT,

                      V                                             ORDER

ANDREA G. MORAN AND DENISE J. MCILWAIN, ALSO
KNOWN AS DENISE J. AKINS, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LAW OFFICE OF JACOB P. WELCH, CORNING (ANNA CZARPLES OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LEVENE GOULDIN & THOMPSON, LLP, VESTAL (SARAH E. NUFFER OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Steuben County
(Peter C. Bradstreet, A.J.), entered April 20, 2011 in a personal
injury action. The judgment dismissed the complaint.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court